DETAILED ACTION
	The Response filed 5 October 2020 has been entered.  Claims 1-9 and 11-12 remain pending.  Claim 10 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 6-8 of the Response, filed 29 December 2020, with respect to claim 1 have been fully considered and are persuasive.  The prior art rejections of claim 1 have been withdrawn because the prior art fails to disclose or render obvious the newly presented limitations in combination with the previously presented limitations, as discussed in detail below with regard to the allowable subject matter.
Applicant’s arguments, see pgs. 6-8 of the Response, filed 29 December 2020, with respect to the rejections of claims 6 and 9 under Lee (US 2005/0051749) and Hemsen (US 5,553,829) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US 2005/0051749) and McCombs et al. (US 2004/0232372).  Lee discloses in Fig. 1 a solenoid valve for a brake system comprising an armature 123 configured to move up and down in the valve housing 126 by a magnet core 122, and McCombs teaches in Figs. 2-4 a damper member that is disposed on a dent portion of an armature 24, wherein the dent portion is located on the top edge of the armature 24 and extends to an outer circumferential surface of the armature 24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0051749) in view of McCombs et al. (US 2004/0232372).
Regarding claim 6, Lee discloses in Fig. 1 a solenoid valve for a brake system comprising: 
a valve housing 126 disposed in a modulator block 131, and having an oil flow path (comprising routes 127, 128);
a valve seat 129 disposed in an inside of the valve housing 126, and having an orifice (aligned/containing route 128); 
an armature 123 configured to move up and down in the valve housing 126 by a magnet core 122 to open or close the orifice;
a sleeve 121 coupled with the valve housing 126, and accommodating the armature 123 therein; 

Lee lacks: a damper member interposed between the magnet core and the armature and spaced apart from the restoring spring, the damper member being a separate member from the armature, wherein the damper member includes a protrusion which is higher in height than other parts of the damper member, a dent portion is formed at a top edge of the armature and includes a first surface on which the damper member is disposed, and the first surface of the dent portion extends to an outer circumferential surface of the armature to be opened in a radial direction.
McCombs teaches in Figs. 2-4 a damper member 38 interposed between the magnet core 28 and the armature 24 and spaced apart from the restoring spring 26, the damper member 38 being a separate member from the armature 24, wherein the damper member 38 includes a protrusion (comprising the narrowing top of the damper member/o-ring 38, which protrudes upward from the wider, middle section of the o-ring 38 like the top of a dome protrudes from the wider base of the dome) which is higher in height than other parts of the damper member 38, a dent portion (comprising the annular recess formed on the top of the armature 24 around protrusion 36) is formed at a top edge of the armature 24 and includes a first surface (comprising the bottom surface of the dent portion) on which the damper member 38 is disposed, and the first surface of the dent portion extends to an outer circumferential surface of the armature 24 to be opened in a radial direction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed 
Regarding claim 9, Lee discloses in Fig. 1 a solenoid valve for a brake system comprising:
a valve housing 126 disposed in a modulator block 131, and having an oil flow path (comprising routes 127, 128); 
a valve seat 129 disposed in an inside of the valve housing 126, and having an orifice (aligned/contained route 128); 
an armature 123 configured to move up and down in the valve housing 126 by a magnet core 122 to open or close the orifice;
a sleeve 121 coupled with the valve housing 126, and accommodating the armature 123 therein; 
a restoring spring 130 configured to provide an elastic restoring force to the armature 123 to close the orifice normally.
Lee lacks: a damper member interposed between the magnet core and the armature and spaced apart from the restoring spring, the damper member being a separate member from the armature, wherein the armature having a large diameter portion and a small diameter portion to form a dent portion, the dent portion having a first surface on which the damper member is disposed, an inner circumferential surface of the damper member is disposed outwardly of an outer circumferential surface of the small diameter portion in a radial direction, and the first surface of the dent portion 
McCombs teaches in Figs. 2-4 a damper member 38 interposed between the magnet core 28 and the armature 24 and spaced apart from the restoring spring 26, the damper member 38 being a separate member from the armature 24, wherein the armature 24 having a large diameter portion (comprising the portion of the armature 24 forming the outward extending shoulder on which the damper member 38 rests) and a small diameter portion (comprising the groove of protrusion 36 in which the damper member 38 is disposed, as disclosed in paragraph 18, and alternatively including the rest of the protrusion 36) to form a dent portion (comprising the outward extending shoulder of the large diameter portion and the groove of the small diameter portion), the dent portion having a first surface (formed by the outward extending shoulder of the large diameter portion) on which the damper member 38 is disposed, an inner circumferential surface of the damper member 38 is disposed outwardly of an outer circumferential surface of the small diameter portion in a radial direction (because the inner circumferential surface of damper member 38 is wrapped around the outer circumferential surface of the small diameter portion), and the first surface of the dent portion extends to an outer circumferential surface of the large diameter portion of the armature 24 to be opened in the radial direction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lee to include a damper member on the top edge of the armature so that armature is 
Regarding claim 11, McCombs teaches in Figs. 2-4 that a thickness of the damper member 38 is greater than a thickness of the small diameter portion (comprising the groove of the protrusion 36 in which the damper member 38 is disposed, because the width of the damper member 38 is shown as being wider than the width of said groove formed around the bore of the armature 24 through which the spring 26 extends).
Allowable Subject Matter
Claims 1-5 are allowed.
Claims 7-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 1, a solenoid valve that is normally closed due to the force of a spring and comprises a damper member disposed on a dent portion on the top edge of the armature that opens up to the outer circumferential surface of the armature, wherein the damper member is separate from the restoring spring and is thicker in the direction towards the magnet core than the depth of the dent portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claim 7, the protrusion being formed in a shape of a half sphere;
with regard to claim 8, the protrusion being formed in a cube-like shape; and
with regard to claim 12, the height of the damper member being greater than a height of the small diameter portion based on a first direction in which the armature is configured to move up or down.
Barker (US 3,470,892) discloses in Fig. 1 a solenoid valve that is spring biased to open port 12 and comprises a damper member 25 in the form of a seal 25 disposed on a dent portion on the top edge of the armature 17 that opens up to the outer circumferential surface of the armature 17, wherein the damper member 25 is separate from the restoring spring 26 is thicker in the direction towards the magnet core 9 than the depth of the dent portion.  The armature 17 is biased toward port 19, but there’s no disclosure of the armature 17 closing port 19 such that the valve could be considered as being normally closed by the elastic restoring force of the restoring spring 26.  Furthermore, it wouldn’t have been obvious to use Barker to modify another prior art valve that is spring biased closed and has a damper member, because the damper member 25 disclosed by Barker is simply disclosed as a seal 25 and there’s no 
McCombs et al. (US 2004/0232372) discloses in Figs. 2-4 a damper member 38 including a protrusion comprising the narrowing top of the damper member/o-ring 38, which protrudes upward from the wider, middle section of the o-ring 38 like the top of a dome protrudes from the wider base of the dome.  However, the damper member 38 is an annular o-ring 38, so although the cross-sectional shape of the protrusion is a semicircle, the three dimensional shape of the protrusion is a ring rather than being a hemisphere shape.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753